Exhibit 99.1 ANNUAL INFORMATION FORM The Toronto-Dominion Bank Toronto-Dominion Centre Toronto, Ontario, Canada M5K 1A2 December 2, 2009 Documents Incorporated by Reference Portions of the Annual Information Form (“AIF”) are disclosed in the Bank’s annual consolidated financial statements (“Annual Financial Statements”) and management’s discussion and analysis for the year ended October31, 2009 (“MD&A”) and are incorporated by reference into the AIF. Page Reference Page/Incorporated by Reference From Annual Information Annual Financial Form Statements MD&A CORPORATE STRUCTURE Name, Address and Incorporation 1 Intercorporate Relationships 1 GENERAL DEVELOPMENT OF THE BUSINESS Three Year History 1 2-36 DESCRIPTION OF THE BUSINESS Review of Business, including Foreign Operations 66-68 15-36 TD Ameritrade Holding Corporation 3 23, 68 24-25, 78 Competition 58 Intangible Properties 33 Average Number of Employees 3 Lending 38-48, 63-74 Reorganizations 3 Social and Environmental Policies 77 Risk Factors 4 58-78 DIVIDENDS Dividends per Share for the Bank 5 Dividends for TD Ameritrade Holding Corporation 5 Dividend Policy and Restrictions for The Toronto-Dominion Bank 39-41 51 CAPITAL STRUCTURE Common Shares 6 39 Preferred Shares 6 39-41 Constraints 7 Ratings 7 MARKET FOR SECURITIES OF THE BANK Market Listings 9 Trading Price and Volume 9 Prior Sales 12 DIRECTORS AND OFFICERS Directors and Board Committees of the Bank 12 Audit Committee 16 Pre-Approval Policies and Shareholders’ Auditor Service Fees 17 Executive Officers of the Bank 18 Shareholdings of Directors and Executive Officers 19 Additional Disclosure for Directors and Executive Officers 19 LEGAL PROCEEDINGS AND REGULATORY ACTIONS Legal Proceedings 20 Regulatory Actions 20 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 20 TRANSFER AGENTS AND REGISTRARS Transfer Agent 20 Co-transfer Agent and Registrar 21 INTERESTS OF EXPERTS Names of Experts 21 ADDITIONAL INFORMATION 21 Unless otherwise specified, this AIF presents information as at October 31, 2009. ii Caution regarding Forward-Looking Statements From time to time, the Bank makes written and oral forward-looking statements, including in this document, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission (SEC), and in other communications, including to analysts, investors, representatives of the media and others. All such statements are made pursuant to the “safe harbour” provisions of the U.S. Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation. Forward-looking statements include, among others, statements regarding the Bank’s objectives and targets for 2010 and beyond and the strategies to achieve them, the outlook for the Bank’s business lines, and the Bank’s anticipated financial performance. The forward-looking information contained in this document is presented for the purpose of assisting our shareholders and analysts to understand our financial position as at and for the periods ended on the dates presented and our strategic priorities and objectives, and may not be appropriate for other purposes. The economic assumptions for 2010 for the Bank are set out in the Bank’s 2009 Management’s Discussion and Analysis (MD&A) under the heading “Economic Summary and Outlook” and for each of our business segments, under the heading “Business Outlook and Focus for 2010.” Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may” and “could”. By their very nature, these statements require us to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the current financial and economic environment, such risks and uncertainties may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Some of the factors - many of which are beyond our control and the effects of which can be difficult to predict - that could cause such differences include: credit, market (including equity and commodity), liquidity, interest rate, operational, reputational, insurance, strategic, foreign exchange, regulatory, legal and other risks discussed in the Bank’s 2009 MD&A and in other regulatory filings made in Canada and with the SEC; general business and economic conditions in Canada, the U.S. and other countries in which the Bank conducts business, as well as the effect of changes in monetary and economic policies and in the foreign exchange rates for currencies of those jurisdictions; competition in markets in which the Bank operates, from established competitors and new entrants; defaults by other financial institutions; the accuracy and completeness of information we receive on customers and counterparties; the development and introduction of new products and services and new distribution channels; the Bank’s ability to execute its strategies, including its integration, growth and acquisition strategies, and those of its subsidiaries internationally; changes in accounting policies and methods the Bank uses to report its financial condition, including uncertainties associated with critical accounting assumptions and estimates; changes to our credit ratings; global capital market activity; increased funding costs for credit due to market illiquidity and competition for funding; the Bank’s ability to attract, develop and retain key executives; reliance on third parties to provide components of the Bank’s business infrastructure and to successfully and reliably deliver our products and services; the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information; technological changes; the use of new technologies in unprecedented ways to defraud the Bank or its customers and the organized efforts of increasingly sophisticated parties who direct their attempts to defraud the Bank or its customers through many channels; legislative and regulatory developments including changes in tax laws; unexpected judicial or regulatory proceedings or outcomes; the U.S. securities litigation environment; unexpected changes in consumer spending and saving habits; the adequacy of the Bank’s risk management framework, including the risk that the Bank’s risk management models do not take into account all relevant factors; international conflicts and terrorism; acts of God, such as earthquakes; the effects of disease, illness or other public health emergencies; and the effects of disruptions to public infrastructure, such as transportation, communication, power or water supply. A substantial amount of the Bank’s business involves making loans or otherwise committing resources to specific companies, industries or countries. Unforeseen events affecting such borrowers, industries or countries could have a material adverse effect on the Bank’s businesses, financial results, financial condition or liquidity. The preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more information, please see the Risk Factors and Management section of the Bank’s 2009 MD&A. All such factors should be considered carefully when making decisions with respect to the
